DETAILED ACTION

Response to Amendment
Applicant's amendment and arguments filed 10/03/22 have been fully considered but they are not persuasive,  The provision of connecting wiring, is almost redundant, as any plurality of seniors are obviously connected by some sort of wire to perform,  With respect to double patenting rejection, examiner could not find any terminal disclaimer being filed, as pointed by the applicant.  While this action has the potential to be a final action, Examiner have decided to send a non-final action at this time.

 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 20,521,007. Although the claims at issue are not identical, they are not patentably distinct from each other because both current application and the patented case are directed to the same invention of a plurality of sensor tiles snap in a frame, claims of the patented case show all limitations of the current application claims plus more.  It appears that the applicant is trying to broaden the scope of the same invention.
Specifically:
	Claims 1-2 are rejected over claim 1 of the patented case
	Claims 3-8 are almost identical to the corresponding claims 3-9 of the patented case.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cooperstock et al., U.S. Publication Number 20100308982, in view of Peter et al., U.S. Publication Number 20050005549.   
	Regarding claims 1, and 7, Cooperstock et el, discloses a floor-based haptic communication system with features of the claimed invention including a plurality of sensor ties (see, for example, col. 14, line 23), that conform in shape of a surface (solid surface 110} and form a sensor/tactile surface. Cooperstock et el, does not elaborate on how the tiles are connected. Utilization of snap connection for plurality of tiles in a frame is notoriously known. Peter, et al., , for example, is presented to show such arrangements in tiles connection. Peter et al., discloses a flexible tile wall system teaching a plurality of tiles conform in shape to a frame and snap into place (see paragraph 0050). It would have been obvious, therefore, for a skill artisan, before the effective filing date of the invention to modify Cooperstock et el, to conform them in frame and use a very known way of securing a flat item, i.e, snapping them to the place for easy exchange and thus to provide for more versatile sensing system.  Since these is no indication of any radio frequency or remote and wireless interface and communications, for the system to perform properly, is it kwon that there are connective wiring between sensor tiles, as such wire connection is very common method of connecting plurality of sensors.
	Regarding claim 2, there are connective wirings, connecting the computer and power source to activate the sensor to produce signals, which are a resultant time varying continuous signal (see, for example, figure 15}.
	Regarding claim 3, the connective wiring is integrated into the surface and does not show externally (see figure 16).	
	Regarding claim 4, the sensors are pressure or force sensor (see paragraph 0074)
	Regarding claim 5, the sensor surface detects force applied to the surface and provides a signal corresponding to the force.  
	Regarding clam 6, the resulting signal is geometrically continuous and seamless image of applied forces and pressures along the surface.  
	Regarding claim 8, the combined art shows that the tiles are instated into a frame; and connecting a computer to the sensor tiles with connective wiring.

Claims 9-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Tuesday, October 11, 2022